Writ of habeas corpus in the nature of an application for bail reduction upon Suffolk County Indictment Nos. 2710-12 and 912A-13, and to release the defendant on his own recognizance or to fix bail in the sum of $100,000 bond or $50,000 cash.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499 [1969]; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230 [1979]).
Skelos, J.P., Chambers, Lott and Duffy, JJ., concur.